
	
		I
		112th CONGRESS
		2d Session
		H. R. 4260
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Ms. Clarke of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  income disparity tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Adjusting for Income Disparity Act of
			 2012 .
		2.Income disparity
			 tax credit
			(a)In
			 generalPart IV of subchapter
			 A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 32 the following new section:
				
					32A.Income
				disparity credit
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to income disparity credit amount
				with respect to the taxpayer for the taxable year.
						(b)Income disparity
				credit amountFor purposes of this section—
							(1)In
				generalThe income disparity credit amount shall be an amount
				equal to the applicable credit amount reduced (but not below zero) by the
				applicable percentage of so much of the taxpayer’s modified adjusted gross
				income as exceeds the phaseout threshold.
							(2)Applicable
				amount; percentageThe applicable credit amount, the applicable
				percentage, and the phaseout threshold shall be determined as follows:
								
									
										
											In the case of a taxpayer with:The
						applicable credit amount is:The
						applicable percentage is:The
						phaseout threshold is:
											
										
										
											No
						dependents$2,50031/3$15,000
											
											1
						dependent$4,00051/3$20,000
											
											2
						dependents$4,5006$25,000
											
											3 or more
						dependents$5,00062/3$30,000.
											
										
									
								
							(c)Definitions and
				special rulesFor purposes of this section—
							(1)DependentThe term dependent has the
				meaning given such term by section 152 (determined without regard to
				subsections (b)(2) and (d)(1)(B) thereof.)
							(2)Modified
				adjusted gross incomeThe
				term modified adjusted gross income means adjusted gross income
				increased by—
								(A)any amount
				excluded from gross income under section 911, 931, or 933,
								(B)any amount of
				interest received or accrued by the taxpayer during the taxable year which is
				exempt from tax,
								(C)an amount equal to the portion of the
				taxpayer’s social security benefits (as defined in section 86(d)) which is not
				included in gross income under section 86 for the taxable year, and
								(D)any Federal
				assistance otherwise excluded from gross income.
								(3)Married
				individualsIn the case of an individual who is married (within
				the meaning of section 7703), this section shall apply only if a joint return
				is filed for the taxable year under section 6013.
							(4)Rule for
				excessive investment incomeNo credit shall be allowed under
				subsection (a) for the taxable year if the aggregate amount of disqualified
				income (as defined in section 32(i)(1)) of the taxpayer for the taxable year
				exceeds $3,100.
							(5)Dependent
				ineligibleIf an individual is a dependent with respect to a
				taxpayer for any taxable year of such taxpayer beginning in a calendar year,
				such individual shall not be allowed a credit under this section for any
				taxable year of such individual beginning in such calendar year.
							(6)Limitation on
				eligibility of nonresident aliensNo credit shall be allowed with respect to
				any individual who is a nonresident alien individual for any portion of the
				taxable year unless such individual is treated for such taxable year as a
				resident of the United States for purposes of this chapter by reason of an
				election under subsection (g) or (h) of section 6013.
							(7)Principal place
				of abode in United States
								(A)In
				generalNo credit shall be allowed with respect to an individual
				for a taxable year, unless such individual’s principal place of abode is in the
				United States for more than 1/2 of such taxable
				year.
								(B)Treatment of
				military personnel stationed outside the United StatesRules
				similar to the rules of section 32(c)(4) shall apply for purposes of
				subparagraph (A).
								(8)Minimum hours of
				service
								(A)In
				generalNo credit shall be allowed under subsection (a) with
				respect to an individual unless such individual (or, if married, such
				individual’s spouse) has performed 390 hours of service or more for an employer
				during the taxable year.
								(B)Special rule for
				self-employmentA taxpayer who is an employee within the meaning
				of section 401(c)(1) shall be treated as performing service for an employer for
				purposes of this paragraph.
								(9)Identifying
				information requiredNo credit shall be allowed under subsection
				(a) with respect to an individual unless the TIN of such individual, and the
				TIN of any dependent taken into account under this section with respect to such
				individual, is included on the return claiming the credit.
							(d)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2012, each of the dollar
				amounts in the table in subsection (b)(2) and the dollar amount in subsection
				(c)(4) shall be increased by an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$10..
			(b)Clerical
			 amendmentThe table of
			 sections for part IV of subchapter A of chapter 1 of such Code is amended by
			 inserting after the item relating to section 32 the following new item:
				
					
						Sec. 32A. Income disparity
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Acceleration of
			 EGTRRA sunset
			(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by
			 striking December 31, 2012 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001.
			4.Acceleration of
			 JGTRRA sunset
			(a)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in the enactment of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003.
			
